Citation Nr: 1402418	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  08-10 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include arteriosclerotic heart disease as the result of herbicide exposure.

2.  Entitlement to service connection for a chronic cerebrovascular disability to include transient ischemic attack residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1970, and subsequent service with the Pennsylvania Army National Guard.  He served in Vietnam during his initial period of service.  

This matter came before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge at the RO in July 2010.  A transcript of his hearing has been associated with the claims file.

The instant issues were remanded for additional development of the record in December 2010.

The Board, in its December 2010 remand, referred to the RO the issue of service connection for hypertension.  This issue has not yet been addressed by the agency of original jurisdiction (AOJ) and is again referred for appropriate action.

It is noted that the RO issued a rating decision dated in July 2012, which granted service connection for posttraumatic stress disorder and assigned a 30 percent evaluation effective August 5, 2011.  A letter from the RO dated in September 2013 acknowledged receipt of a notice of disagreement.  The RO further informed the Veteran that it would attempt to resolve his disagreement through the post-decision review process which could result in the development of additional evidence and if the benefits could not be granted as a result of this review a statement of the case would be issued.  This differs from the situation in Manlincon v. West, 12 Vet. App. 238 (1999), where VA had not acknowledged a notice of disagreement.  As the RO acknowledged receipt of the Veteran's notice of disagreement in this case and currently has jurisdiction over those claims, Manlincon v. West is not applicable in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the prior remand, the Board directed that the Veteran's complete periods of National Guard active duty, active duty for training (ACDUTRA), and inactive duty training (INACDUTRA) be verified and documented in the claims file.  While the AOJ obtained a January 2012 Army National Guard Retirement Points History Statement, this statement does not specify the Veteran's periods of active duty, active duty for training, and inactive duty for training by date.  Rather, it merely indicates that he accrued points toward retirement based on various duty during on-year blocks of time.  The information initially requested by the Board is necessary so that a determination can be made regarding whether the Veteran's claimed disabilities were incurred during any period of active service, ACDUTRA, or INACDUTRA.   

Moreover, as was noted in the December 2010 remand, the issue of entitlement to service connection for hypertension is inextricably intertwined with the issues on appeal.  

Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The appeal must again be remanded so that the AOJ can carry out the Board's remand directives.  Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate entities, including the Pennsylvania National Guard, the National Guard Bureau, and the Defense Finance and Accounting Service (DFAS), and request the Veteran's complete periods of active duty, active duty for training, and inactive duty for training (by day, month and year) with the Pennsylvania Army National Guard. 

2.  After completion of the action directed in paragraph 1, schedule the Veteran for a VA examination to address the current nature and etiology of his claimed heart and cerebrovascular disabilities.  

The examiner should be specifically advised of the Veteran's periods of active service, ACDUTRA, and INACDUTRA.

All indicated tests and studies should be accomplished and the findings reported in detail. 

The examiner should advance an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified heart and/or cerebrovascular disability had its onset during a period of active duty or active duty for training; or whether he was disabled from a cardiac arrest, or a cerebrovascular accident, which occurred during a period of inactive duty for training.  

The examiner must provide a complete rationale for any opinion advanced. 

Send the claims folders to the examiner for review of pertinent documents therein. The examination report should specifically state that such a review was conducted. 

3.  Then ensure that all the above development has been properly accomplished, and readjudicate the Veteran's entitlement to service connection for both a heart disorder to include arteriosclerotic heart disease claimed as the result of herbicide exposure and a chronic cerebrovascular disorder to include TIA residuals.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC. The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

[IT IS NOTED THAT THE ISSUE OF ENTITLEMENT TO SERVICE CONNECTION FOR HYPERTENSION, WHICH WAS REFERRED TO THE AGENCY OF ORIGINAL JURISDICTION IN THE INTRODUCTION, IS INEXTRICABLY INTERTWINED WITH THE ISSUES REMANDED BY THE BOARD.]

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



